Citation Nr: 0019740	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-31 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a compensable evaluation for residuals of 
right hand fracture, base of 1st metacarpal (thumb).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from May to November 
1959, and from January 1961 to January 1963.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs Regional 
Office (VARO).

The Board observes that the appellant's representative argued 
in the June 2000 informal hearing presentation that there is 
clear and unmistakable error (CUE) in the Board's March 1999 
decision.  A claim for CUE in a prior Board decision must be 
raised in the form of a motion filed with the Board that 
meets the necessary pleading requirements.  We note that 
motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  As a motion has not 
been filed with the Board alleging CUE, the allegation of CUE 
is not appropriate for consideration by the Board at this 
time.


FINDINGS OF FACT

1.  Headache complaints or findings are not shown in service, 
but rather are shown following a closed head work-related 
injury sustained by the appellant in November 1967.

2.  The effect of tinnitus on headaches is considered less 
significant to the etiology of headache complaints than the 
November 1967 closed head injury according to an August 1999 
VA neurological report; the November 1967 closed head injury 
was believed by the August 1999 VA neurological examiner to 
be as likely as not the cause of the appellant's headache 
complaints.

3.  There is no competent medical evidence of record 
indicating that the appellant experiences either favorable or 
unfavorable ankylosis of the right thumb; and an August 1999 
VA examination found "no evidence of any disability from a 
1st metacarpal fracture."


CONCLUSIONS OF LAW

1.  Headaches were not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The schedular criteria for a compensable evaluation for 
residuals of right hand fracture, base of 1st metacarpal, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5299-5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Initially, as indicated in the Board's prior decision, the 
appellant has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v Derwinski, 
1 Vet.App. 78 (1990).  Furthermore, the undersigned believes 
that VARO has adequately developed this case for appellate 
purposes and that a disposition on the merits is in order.


A.  Background

Service medical records and report of VA examination dated 
September 1989 are negative for complaints of headaches.  In 
a statement dated May 1995, the appellant complained of 
tinnitus.  He stated that the "ringing is especially bad at 
night when it is quiet and it's hard for me to get to sleep 
and I often wake up with a headache."  At this time, he 
reported that he had constant ringing and migraine headaches, 
and frequent infections and drainage from both ears related 
to a shell blast in service.

Private treatment notes dated April 1994 to June 1996 reflect 
that the appellant was seen for otitis externa and media, 
these records are negative for complaints of recurrent 
headache.  A VA audiological study dated July 1995 is also 
negative for complaints of headache.

Report of VA audiological examination dated December 1995 
reflects complaints of migraine headache related to tinnitus.

On VA neurological examination in October 1996, the appellant 
reported that, when standing next to a M60 tank muzzle, a 
105-millimeter shell exploded causing headache, nose bleed, 
and tinnitus.  He reported recurrent headaches since that 
incident.  The impression was that the "patient's complaint 
of chronic recurrent headache may be secondary to his chronic 
complaint of tinnitus."

In December 1996, a personal hearing was conducted.  The 
appellant testified that he has had headaches since acoustic 
head trauma in service and that he received treatment after 
service, but that he could not recall the name of the 
physician.  He reported that he took Aspirin for headache 
relief.

In May 1998, records from the Social Security Administration 
(SSA) were received.  These records include multiple private 
treatment records.  A private hospital report dated November 
1967 reflects that the appellant sustained multiple injuries, 
including a closed head injury (occipital and basilar skull 
fractures), when he fell 30 to 35 feet at work.  A December 
1967 treatment note indicated a diagnosed of mild headaches 
secondary to cerebral concussion and contusion.  In a 
September 1968 letter, H.T. McIver, M.D., indicated that the 
appellant had headaches, along with visual and hearing 
difficulties, related to a November 1967 accident.  A 
February 1969 medical report shows a history of severe 
headache, diagnosed as post traumatic headaches.  A private 
medical report dated December 1967 reflects that the 
appellant received a head injury following a fall of about 40 
feet with resulting visual disturbances.  A private treatment 
note dated September 1975 reflects that the appellant 
complained of headaches since he fell 28 1/2 feet onto a 
concrete floor from a loader at work.  At the time of the 
injury, he was reportedly unconscious for 4-5 days, and 
diagnosed with brain injury.  An SSA note dated July 1976 
reflects that the treatment records of a past private 
physician of the appellant's, Dr. Barnett, could not be 
located.  A private treatment note dated December 1982 
reflects that the appellant had chronic headaches since his 
work-related injury.  A private psychiatric evaluation dated 
December 1982 reflects a history of decreased hearing and 
headaches since he the work-related accident in November 
1967.  The impression was post traumatic organic brain 
syndrome.

Report of VA audiological examination dated July 1998 is 
negative for complaints or findings concerning headaches.

In August 1999, a VA neurological examination was conducted.  
By history, the appellant was near a tank muzzle when a shell 
exploded causing concussion, nose bleed, and severe 
headaches.  He reported recurring headaches since that 
incident.  The appellant did not report a history of head 
injury post service.  The examiner noted that a review of the 
claims folder disclosed that the appellant sustained a work-
related head injury in 1967 from a fall of about 32 feet that 
caused unconsciousness.  The examiner commented as follows:

The evaluation completed by myself in 
1996 revealed that I did not have 
information about the injury sustained by 
[the appellant's name redacted] in 1967.  
The major trauma, as noted by [the 
appellant's name redacted] is as likely 
as not the cause of his recurrent, severe 
headaches.  The influencing factor of 
tinnitus on the headaches, in light of 
the new information about the 1967 head 
injury, is considered to be less 
significant.  To reiterate, the recurring 
severe headaches complained of by [the 
appellant's name redacted] is as likely 
as not secondary to the major head trauma 
sustained in 1967 and is under treated 
with his current use of occasional 
acetaminophen.

B.  Analysis

The appellant seeks service connection for headaches.  
Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

In this case, the appellant sustained acoustic trauma from 
close proximity to an exploding tank shell in service, for 
which service connection was awarded for tinnitus.  Service 
medical records are negative for headache complaints.  The 
first objective evidence of any headache complaint is four 
years after service discharge.  Private medical records 
obtained from SSA show that headaches had their onset, per 
the appellant's own history, after a work-related accident in 
November 1967.  These medical records further show diagnoses 
for headache since his work-related head injury, wherein he 
fell between 30 and 40 feet from a loader onto a concrete 
floor, causing occipital and basilar skull fractures with 
unconsciousness for 4-5 days along with post traumatic 
headaches.  These records are negative for a prior history of 
headache problems, although the appellant has indicated in 
sworn testimony and other statements of record that he has 
had recurrent headaches since the acoustic trauma in service.

While on VA neurological examination in 1996 the examiner 
noted that the appellant's headache complaints may related to 
service-connected tinnitus, the appellant had not disclosed 
his history post service closed head injury to this examiner 
nor was there any evidence of record showing the incurrence 
of post service head injury, as noted by the VA neurological 
examiner in August 1999.  Curiously, at no time during the 
course of the appeal has the appellant mentioned his 1967 
closed head injury or his current diagnosis for post 
traumatic organic brain syndrome.  Notwithstanding, the 
August 1999 VA examiner concluded after examining the 
appellant and reviewing the claims folder, which disclosed at 
this time the November 1967 work-related head injury based on 
SSA records, that it was a likely as not that headaches were 
attributable to that injury.  He commented that, in light of 
the new information, the influencing factor of tinnitus on 
the headaches was considered less significant.

Upon weighing the evidence of record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for headaches.  The appellant avers that 
he has had recurrent headache symptoms since an in-service 
injury from the noise of tank blast, but there is no 
objective evidence of record showing continuity of headache 
symptoms between the claimed in-service event and his 
November 1967 work-related head injury.  Additionally, 
medical evidence has not been presented relating the 
appellant's headaches to the in-service event or service-
connected tinnitus.  While the October 1996 VA neurological 
examination report shows an impression that recurrent 
headaches "may" be secondary to complaints of tinnitus, 
this statement was made without full knowledge of the 
appellant's medical history of head trauma post service and 
lacks supporting medical data.  It is mere speculation as to 
the etiology of the current headache complaints and, 
therefore, of diminished probative value.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 
177, 180 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993) 
(generally, an etiologic opinion must be supported by 
clinical data).).  Furthermore, the Board is not bound to 
accept medical opinions which are based on history supplied 
by the claimant where that history is clinically unsupported 
and in fact contradicted by the record, or where the opinion 
is contingent on an inaccurate factual background. See Bloom 
supra.; Black supra.; Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993); see also Owens v. Brown, 7 Vet. App. 429 
(1995) (Court held that Board is justified in rejecting a 
physician's opinion which relies on a medical history from 
the appellant that conflicts with the service medical 
records).  Accordingly, in view of the above reasons and 
bases, the claim must be denied.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


II.  Claims for Increase

The appellant contends that the noncompensable evaluation 
assigned his service-connected fracture of the right hand, 
base of the 1st metacarpal, does not reflect adequately the 
severity of his hand symptomatology.  He asserts that the 
evaluation should be increased based on limitation of motion 
of the hand and wrist, abnormal gripping, and stiffness of 
the thumb.  See TRANSCRIPT OF PERSONAL HEARING, dated December 
1996.  A claim for an increased evaluation is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity of the service-connected 
condition.  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  As 
the appellant has claimed that his disability is more severe, 
his claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

VARO initially awarded service connection for residuals of 
right hand fracture, base of 1st metacarpal, in a December 
1989 rating decision.  A noncompensable evaluation was 
assigned under diagnostic code 5299-5225, based on current 
examination findings that showed no evidence of fracture, or 
clinical findings for swelling or limitation of motion.  
Complaints of tenderness with palpation of the 1st metacarpal 
bone and hyperesthesia in the right hypothenar palmar area 
were noted.

A claim for increase was received at VARO in May 1995.  At 
this time, the appellant argued that increase was warranted 
because "my wrist still hurts, especially when it rains" 
and because "if I drive for very long, my wrist and thumb 
become sore and aching for hours after I have driven."  He 
further argued that increased compensation was warranted 
because writing is difficult, his hand and thumb tire easily, 
he has pain in the right hand with lifting weighty objects, 
such as, a pot of coffee, loss of grip strength, and swelling 
and aching with overuse of the right hand.

The rating schedule provides that favorable or unfavorable 
ankylosis of either the major or minor index finger warrants 
a 10 percent evaluation.  38 U.S.C.A. 4.71a, Diagnostic Code 
5225.  The Board, however, observes that the appellant's 
residuals of 1st metacarpal fracture are more appropriately 
rated under diagnostic code 5224 as the disability at issue 
involves the thumb 1st metacarpal, not the index finger.  We 
note that there is no prejudice to the appellant by this 
change.  Bernard v. Brown, 4 Vet.App. 384 (1993).  Under 
Diagnostic Code 5224, favorable ankylosis of the thumb 
warrants a 10 percent evaluation.  Unfavorable ankylosis of 
the thumb warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71, Diagnostic Code 5224.

In this case, there is no competent medical evidence of 
record indicating that the appellant experiences either 
favorable or unfavorable ankylosis of the right thumb.  
Additionally, an August 1999 VA examination found "no 
evidence of any disability from a 1st metacarpal fracture."  
There was full range of motion, full strength in the thumb, 
and full function of thumb according to the August 1999 VA 
examination report.  The private medical statement dated June 
1995 from H.W. Thomas, M.D.,  and his treatment notes, are 
similarly negative for abnormal findings involving the 1st 
metacarpal joint of the thumb.  Therefore, the Board 
concludes that the preponderance of the evidence is against a 
compensable evaluation for residuals of a right thumb 
fracture (base of 1st metacarpal).

The appellant's representative argues that the August 1999 VA 
examination of the hand was inadequate as it failed to record 
the excursions of the thumb joint movement in degrees as 
required by the VA PHYSICIAN'S GUIDE FOR DISABILITY EVALUATION 
EXAMINATIONS.  However, the VA General Counsel has noted in an 
advisory opinion, that the Physician's Guide "is merely 'a 
guide to VA doctors providing generalized direction for the 
proper conduct of disability examinations,' and that '[o]ut 
of necessity, it leaves latitude for the examining doctor to 
exercise his discretion in conducting a proper examination of 
each individual case.'"  VAOPGCADV 27-95 at para. 11 (Feb. 
10, 1998).  Accordingly, the General Counsel held that a VA 
disability examination is not necessarily inadequate simply 
because it was not performed in compliance with all the 
provisions of the current Guide.  Id.

The appellant's representative further argues that the August 
1999 VA examination report is inadequate for rating purposes 
because use of a "goniometer is required by 38 C.F.R. 
§ 4.46."  However, the Board believes that the 
representative has misinterpreted section 4.46.  This 
provision encourages VA examiners to provide accurate 
measurements in the excursion of joints, etc., and states 
that the use of a goniometer in the measurement of limitation 
of motion as an indispensable tool.  This provision does not 
require the use of a goniometer in all orthopedic cases, 
particularly when the rating criteria are not based on 
limitation of motion.  In this case, the rating criteria 
require ankylosis for a compensable rating, not limitation of 
motion.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th Ed.) at 91.

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

The Board is cognizant of the evidence of record showing 
considerable right wrist disability, particularly the 
clinical findings shown on VA examinations in December 1995 
and October 1996 related to right wrist fracture with post 
traumatic arthritis of the right wrist.  However, the right 
wrist disorder is not an adjudicated service-connected 
disability and, therefore, symptomatology associated with the 
right wrist is not appropriate for consideration in the 
current evaluation of the appellant's thumb disability.  
Moreover, the Board denied service connection for 
degenerative joint disease of the right wrist in a March 1999 
decision.

As an aside, the Board believes that the appellant should be 
cautioned against misrepresenting or omitting facts for 
monetary gain.  The examination reports clearly show the 
appellant's intent to mislead the examiner's into believing 
that his right wrist problems were caused by service or his 
service-connected thumb fracture.  See REPORT OF VA EXAMINATION 
dated October 1996 ("He states that he was in a truck/tank 
accident in the military in 1961, and sustained a fracture of 
his first metacarpal, and of his wrist.").  Service medical 
records are negative for x-ray findings of right wrist 
fracture.  However, private treatment records obtained from 
the SSA in 1998 reflect that the appellant sustained a right 
wrist fracture, along with multiple other injuries, in 
November 1967 when he fell between 30 and 40 feet onto a 
concrete floor at work.  Notably, the appellant did not 
disclose this life altering event or the injuries sustained 
therefrom.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of right hand 
fracture, base of 1st metacarpal, have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to VARO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for headaches is denied.

A compensable evaluation for residuals of fracture of the 1st 
metacarpal of the right hand is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

